DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 6, filed 10/18/2022, with respect to the status of the claims is hereby acknowledged. Claims 1-20 are pending and claims 1 and 11 are amended. 
Applicant’s arguments, see pg. 6-7, filed 10/18/2022, with respect to reply to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. Therefore, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art in order to address the newly amended limitations. 
The examiner will rely, in part, on the prior art of record to Huang to address the newly amended limitations. For example, applicant has amended the claims to recite “wherein the trained model is updated using a long short-term memory recurrent neural network (LSTM RNN) by determining one or more sets of optimized weights and one or more states based on the information about the content consumption and the consumption of portions of content items.” Huang teaches using a recurrent neural network that corresponds to a long short-term memory recurrent neural network. For example, Huang teaches:
[0024] In generation system 202, user behavior is input into recurrent cells 208 that keep track of sequential user behavior, such as which videos the user has previously selected. Recurrent cells 208 then output a state, which represents the sequential user behavior. For example, when a new user behavior is received, recurrent cells 208 may add the user behavior and generate a new state which represents the sequential status of the user behavior.
[0025] First network 206 may be a prediction network, such as a neural network, that can output an action in the continuous embedding space.
[0026] When a user performs some action on interface 112, such as selecting a video, user behavior information is sent to generation system 202 and evaluation system 204. The user behavior is input into recurrent cells 208 and recurrent cells 212, respectively, to update the sequential data being stored by recurrent cells 208 and 212. Recurrent cells 212 can then output a state based on the new user behavior being integrated with the prior user behavior. Also, evaluation system 204 may input the recommendation list that was generated by generation system 202 into second network 212.
[0029] When generation system 202 receives the updated parameters, generation system 202 then updates the parameters, such as the weights between nodes in the prediction network, used by first network 206 to generate recommendation lists 110. With different weights, first network 206 may generate different actions. Once the parameters of first network 206 are updated, generation system 202 may generate another recommendation list 110 without being prompted by interface 112. For example, the recommendation list 110 is not used to display recommendation lists 110 to the user, but rather to further evaluate the performance of generation system 202. In this example, generation system 202 inputs the latest user behavior into recurrent cells 208, which generates a state that is input into first network 206. Then, first network 206 generates the recommendation list 110 as described above by generating an action in the continuous embedding space. Generation system 202 then selects the top N items closest to the action and sends the recommendation list 110 to evaluation system 204. Evaluation system 204 may then evaluate the recommendation list 110 again using the existing user behavior state.
 
As such, Huang teaches a neural network for improving a recommendation list of video content provided to a viewer wherein the neural network comprises recurrent cells (recurrent neural network) which determines one or more sets of optimized weights and one or more “states” based on the information about media content consumed by each viewer. Furthermore, wherein Huang’s invention comprises taking into consideration the recommendation list of video content, the prior art of record also teaches that Navarro’s preview generator generates “content portion recommendations” as video clips from the entire video program that are provided to viewers as recommendations for viewing content. Therefore, wherein the inventions of the prior art analyze video content recommendations and wherein the recommendations comprise content portions as video clips from entire video programs, the common sense suggests that whether a viewer selects content from a recommendation list comprising the entire program or shortened video clips (i.e., “content portion recommendations” as video clips from the entire program), then a person of ordinary skill would have appreciated the obvious benefit of taking into consideration all content selected for viewing (partial or entire programs) when utilizing a recurrent neural network for analyzing viewing behavior to generate improved video content recommendations. 
Therefore, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art and prior art of record in order to address the newly amended limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang; Siguang et al. US 20190356937 A1 (hereafter Huang) and in further view of CARMICHAEL; CRAIG et al. US 20160316238 A1 (hereafter Carmichael) and in further view of Navarro; Carlos Garcia US 20150172748 A1 (hereafter Navarro) and in further view of Sezan et al., PG Pub 2004/0261095 (hereafter Sezan). 
Regarding claim 1, “a computer-implemented method of providing content recommendations, the method comprising: providing a trained model that had been updated based on information about content consumption associated with a profile, wherein the information about content consumption comprises information about consumption of portions of content items; and wherein the trained model is updated using a long short-term memory recurrent neural network (LSTM RNN) by determining one or more sets of optimized weights and one or more states based on the information about the content consumption and the consumption of portions of content items; generating, using the trained model content recommendations; generating content portion recommendations based on the content recommendations and on the information about consumption of portions of content items, wherein generating the content portion recommendations comprises: identifying content items comprising a respective plurality of content portions; and modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, wherein the content portion recommendations comprise the at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions; and causing to be provided the content portion recommendations” Huang teaches para 9,16, 38-43 – processing user behavior associated and preferences with the recommendation lists 110 corresponds to storing a user profile. At 402, evaluation system 204 receives user behavior information for a user with respect to the recommendation list 110. This may include explicit and implicit user actions taken with the recommendation list 110; para 45-48 – trained model updated based on information about content consumption associated with a viewer profile of preferences and content selection; para 0065 - the user views portion of restricted media programs and wherein the invention tracks all content viewed, then a person of ordinary skill in the art would have reasonably inferred tracking the portions viewed by the viewer. Regarding “wherein the trained model is updated using a long short-term memory recurrent neural network (LSTM RNN) by determining one or more sets of optimized weights and one or more states based on the information about the content consumption and the consumption of portions of content items.” Huang teaches using a recurrent neural network that corresponds to a long short-term memory recurrent neural network. For example, Huang teaches:
[0024] In generation system 202, user behavior is input into recurrent cells 208 that keep track of sequential user behavior, such as which videos the user has previously selected. Recurrent cells 208 then output a state, which represents the sequential user behavior. For example, when a new user behavior is received, recurrent cells 208 may add the user behavior and generate a new state which represents the sequential status of the user behavior.
[0025] First network 206 may be a prediction network, such as a neural network, that can output an action in the continuous embedding space.
[0026] When a user performs some action on interface 112, such as selecting a video, user behavior information is sent to generation system 202 and evaluation system 204. The user behavior is input into recurrent cells 208 and recurrent cells 212, respectively, to update the sequential data being stored by recurrent cells 208 and 212. Recurrent cells 212 can then output a state based on the new user behavior being integrated with the prior user behavior. Also, evaluation system 204 may input the recommendation list that was generated by generation system 202 into second network 212.
[0029] When generation system 202 receives the updated parameters, generation system 202 then updates the parameters, such as the weights between nodes in the prediction network, used by first network 206 to generate recommendation lists 110. With different weights, first network 206 may generate different actions. Once the parameters of first network 206 are updated, generation system 202 may generate another recommendation list 110 without being prompted by interface 112. For example, the recommendation list 110 is not used to display recommendation lists 110 to the user, but rather to further evaluate the performance of generation system 202. In this example, generation system 202 inputs the latest user behavior into recurrent cells 208, which generates a state that is input into first network 206. Then, first network 206 generates the recommendation list 110 as described above by generating an action in the continuous embedding space. Generation system 202 then selects the top N items closest to the action and sends the recommendation list 110 to evaluation system 204. Evaluation system 204 may then evaluate the recommendation list 110 again using the existing user behavior state.
 
As such, Huang teaches a neural network for improving a recommendation list of video content provided to a viewer wherein the neural network comprises recurrent cells (recurrent neural network) which stores and updates state data and determines one or more sets of optimized weights and one or more “states” based on the information about media content consumed by each viewer. As such, the neural network analyzes media content consumed by each viewer and wherein a person of ordinary skill in the art would reasonably infer that media content consumed by a viewer comprises portions of content when a video program is not viewed in its entirety. Furthermore, wherein Huang’s invention comprises taking into consideration the recommendation list of video content, the prior art of record (as will be discussed below in Navarro) also teaches a preview generator generates “content portion recommendations” as video clips from the entire video program that are provided to viewers as recommendations for viewing content. Therefore, as will also be discussed below in the teachings of Navarro, wherein the inventions of the prior art analyze video content recommendations and wherein the recommendations comprise content portions as video clips from entire video programs, then common sense suggests that whether a viewer selects content from a recommendation list comprising the entire program or shortened video clips (i.e., “content portion recommendations” as video clips from the entire program), then a person of ordinary skill would have appreciated the obvious benefit of taking into consideration all content selected for viewing (partial or entire programs) when utilizing a recurrent neural network for analyzing viewing behavior to generate improved video content recommendations.
Huang does not use to term profile as claimed and does not disclose wherein generating the content portion recommendations comprises: identifying content items comprising a respective plurality of content portions; and modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, wherein the content portion recommendations comprise the at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions.
	In an analogous art, Carmichael para 105-106, 167 teaches customizing a media guidance application to display recommended content based on user profile. See also Carmichael para 0002-0004, 0089-0090, 0144 disclosing content and portions of content and level of enjoyment to be used in training models. Carmichael, similar to Huang, also teaches utilizing a neural network when improving accuracy in media asset recommendation (para 52, 70, 185, 204). Carmichael does not reference modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, wherein the content portion recommendations comprise the at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions.
	In an analogous art, Navarro also teaches providing a trained model that had been updated based on information about content consumption associated with a profile in relation to wherein the information about content consumption comprises information about consumption of portions of content items in relation to wherein generating the content portion recommendations comprises: identifying content items comprising a respective plurality of content portions; and modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, wherein the content portion recommendations comprise the at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions; and causing to be provided the content portion recommendations --  Navarro discloses user preferences may define a profile for a user (such that only television programming viewed by the user is taken into effect and may define the user's viewing preferences regarding content genre, content type, actors, actresses, directors, rating, etc. (para 64). Navarro further teaches viewing statistics are compiled comprising entries when a program has been watched partially and at least a threshold of time (e.g., 5 minutes) (para 65). Navarro para 67 further teaches 1) characteristics of the user's viewing habits may be determined based on the compiled viewing statistics 2) Compiled viewing statistics may be analyzed as detailed in relation to FIGS. 4 and 5. Other characteristics may also be analyzed and determined; 3) The characteristics may be at least partially based on an amount of time that a user has spent watching television programming of various types and genres. As previously detailed, besides types and genres, other characteristics of content as stored in associated EPG data may be determined. With respect to “modifying” in relation to modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, Navarro creates customized clips based on user statistic database and a clip is understood as less the entire portion and wherein each clip or a combination of clips that are each less than the entire program is at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions.
	More importantly, with respect to wherein generating the content portion recommendations comprises: identifying content items comprising a respective plurality of content portions; and modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, wherein the content portion recommendations comprise the at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions; and causing to be provided the content portion recommendations – Navarro para [0035] teaches “Customized preview video generator 212 may access user statistic database 247, user preferences 226, EPG database 230, and preview clip database 248 to create one or more customized preview videos. Customized preview videos may be of varying lengths depending on the number of preview clips to be included. For example, if each preview clip is 30 seconds to 1 min., and the customized preview videos include the previews for ten television programs, the customized preview video may be approximately five to ten minutes in length. Customized preview video generator 212 may use data from user statistic database 247, user preferences 226, EPG database 230, and preview clip database 248 as detailed in relation to FIGS. 3-6 to create a customized preview video.” Navarros’s preview generator generates “content portion recommendations” as video clips from an entire program (i.e., a plurality of content portions that are a plurality of minutes long) and to produce a plurality of preview clips that are less than the entire available program.
The motivation to modify Huang and Carmichael in further view of Navarro is further evidenced by Sezan para 216 disclosing “modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, wherein the content portion recommendations comprise the at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions” wherein that the generation of video clip highlights based on viewer preferences corresponds to a modification function comprises “…This implementation may be achieved by the following descriptors included in the browsing preferences description scheme MaxNumOfKeyframes, MinNumOfKeyframes, NumOfKeyframes, MaxSummaryDuration, MinSummaryDuration, and SummaryDuration. The MaxNumOfKeyframes and MinNumofKeyframes preference descriptors specify respectively, the maximum and minimum number of keyframes in the keyframe-summary of a video program. Depending on the known bandwidth conditions of a known connection that the user uses regularly, he or she may specify these descriptors. The MaxSummaryDuration and the MinSummaryDuration descriptors specify, respectively, the maximum and minimum temporal duration of an audiovisual highlight summary. Again, depending on a user's taste, terminal, and channel limitations, the user may specify these descriptors. The MaxSummaryDuraion and MinSummary Duration descriptors apply to preferences for audio signals as well as where audio highlights may have been generated by audio skimming methods.” See also Sezan para 196, 226 providing video content based on usage history and preferences that is tailored to any particular user.
Examiner’s Note: See Applicant’s relevant prior art, not previously cited, made of record but not relied upon in order to avoid duplicative references; Klappert; Walter R. et al. US 20140281973 A1 is relevant to recommending video content based on user activity and modifying at least one content portion of the plurality of content portions, which provides an alternate motivation for providing recommended video content comprising cropped various segments or sections of the media assets by utilizing neural networks.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Huang’s invention for providing a trained model (Huang teaches a neural network for improving a recommendation list of video content provided to a viewer wherein the neural network comprises recurrent cells (recurrent neural network) which stores and updates state data and determines one or more sets of optimized weights and one or more “states” based on the information about media content consumed by each viewer) that is been updated based on information about content consumption associated with tracked user selection of content or viewed portions of content to generate content recommendations likely to be selected by a viewer by further incorporating known elements of Carmichael’s invention for a trained model utilizing a neural network that is updated based on information about content consumption associated with tracked user selection of content or viewed portions of all content to be tracked utilizing a viewer profile in order to improve the generation of a database wherein each viewer is associated with a profile in a database to track a viewer’s preferred content to improve the accuracy of content recommendations. It would have been obvious before the effective filing date of the claimed invention to modify Huang and Carmichael by further incorporating known elements of Navarro’s invention for tracking a targeted viewer’s user preferences in a profile and statistics of programs watched by the viewer comprising the amount of time spent watching a portion of a particular video in order to generate future content recommendations comprising only a portion of an entire video (e.g., video clip) that is likely to be enjoyed by a targeted viewer because the prior art recognizes a need to provide targeted viewers with a portion of an entire program (e.g., a video clip of maximum length desired by a viewer) in addition to full length videos to provide a viewer with previews of programs that the viewer is likely to enjoy. It would have been obvious before the effective filing date of the claimed invention to modify Huang, Carmichael, and Navarro by further incorporating known elements of Sezan’s invention for tracking a targeted viewer’s user preferences comprising program viewing statistics comprising the amount of time spent watching a portion of a particular video in order to generate future content recommendations comprising only a portion of an entire video (e.g., video clip) that is likely to be enjoyed by a targeted viewer because the prior art recognizes a need to provide targeted viewers with a portion of an entire program (e.g., a modified video clip of maximum length desired by a viewer) in addition to full length videos to provide a viewer with previews of programs that the viewer is likely to enjoy.
Regarding claim 2, “wherein a portion of a content item is preferred based on the information about consumption of portions of content items, and wherein generating content portion recommendations is at least partially based on the preferred portion” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Huang para 0065 - the user views portion of restricted media programs and wherein the invention tracks all content viewed, then a person of ordinary skill in the art would have reasonably inferred tracking the portions viewed by the viewer and in further view of Carmichael para 0002-0004, 0089-0090, 0144 teaches tracking portions of viewed content and the viewer’s level of enjoyment. ( Carmichael states: As referred to herein, the term "preference information" refers to a collection of data associated with user's preferences for media assets. Preference information may include the user's level of enjoyment with respect to a media asset (e.g., three stars) that the user explicitly indicated, whether the user consumed the media asset, the length of time the user consumed the media asset, the percentage of the media asset that the user consumed, whether the user rated the media asset, the rating that the user gave to the media asset, whether the user paused the media asset, whether the user skipped portions of the media asset, whether the user interacted with ads while consuming the media asset, whether the user turned away from watching the media asset, whether the user paid a fee for consuming the media asset, the amount of the fee, the user's changes in mood while consuming the media asset, the user's changes in heart rate while consuming the media asset, the user's pupil dilations while consuming the media asset, whether the user consumed other episodes of the media asset if the media asset is an episode of a series, and a number of other episodes consumed by the user in the series.
Regarding claim 3, “wherein a portion of a content item is not preferred based on the information about consumption of portions of content items, and wherein generating content portion recommendations is at least partially based on the nonpreferred portion” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Carmichael teaches tracking content comprising portions of content and the viewer’s “preference information” with respect to the portions such that “preference information” also comprises a lower preference based on ratings and reaction information which is taken into account in the training models to provide content recommendations (para 0002-0004, 0089-0090, 0144) and wherein Huang para 0065 - the user views portion of restricted media programs and wherein the invention tracks all content viewed. A person of ordinary skill in the art would have reasonably inferred tracking the portions viewed by the viewer and in further view of Carmichael para 0002-0004, 0089-0090, 0144 “As referred to herein, the term "preference information" refers to a collection of data associated with user's preferences for media assets. Preference information may include the user's level of enjoyment with respect to a media asset (e.g., three stars) that the user explicitly indicated, whether the user consumed the media asset, the length of time the user consumed the media asset, the percentage of the media asset that the user consumed, whether the user rated the media asset, the rating that the user gave to the media asset, whether the user paused the media asset, whether the user skipped portions of the media asset, whether the user interacted with ads while consuming the media asset, whether the user turned away from watching the media asset, whether the user paid a fee for consuming the media asset, the amount of the fee, the user's changes in mood while consuming the media asset, the user's changes in heart rate while consuming the media asset, the user's pupil dilations while consuming the media asset, whether the user consumed other episodes of the media asset if the media asset is an episode of a series, and a number of other episodes consumed by the user in the series.”
Regarding claim 4, “further comprising determining a preferred genre based on the information about content consumption, and wherein the content portion recommendations are based on the preferred genre” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Carmichael teaches establishing preference data comprises utilizing metadata including genre of the movie (para 15-16, 58 and 96).
Regarding claim 5, “further comprising determining a preferred content item length based on the information about content consumption, and wherein modifying the at least one content portion comprises modifying a content item length of the at least one content portion based on the preferred content item length” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Carmichael teaches tracking content comprising content and/or portions of content and the viewer’s “preference information” which also comprises a lower preference based on ratings and reaction information which is taken into account in the training models to provide content recommendations (para 0002-0004, 0089-0090, 0144) and wherein Huang para 0065 - the user views portion of restricted media programs and wherein the invention tracks all content viewed. A person of ordinary skill in the art would have reasonably inferred tracking the portions viewed by the viewer and in further view of Carmichael para 0002-0004, 0089-0090, 0144 “As referred to herein, the term "preference information" refers to a collection of data associated with user's preferences for media assets. Preference information may include the user's level of enjoyment with respect to a media asset (e.g., three stars) that the user explicitly indicated, whether the user consumed the media asset, the length of time the user consumed the media asset, the percentage of the media asset that the user consumed, whether the user rated the media asset, the rating that the user gave to the media asset, whether the user paused the media asset, whether the user skipped portions of the media asset, whether the user interacted with ads while consuming the media asset, whether the user turned away from watching the media asset, whether the user paid a fee for consuming the media asset, the amount of the fee, the user's changes in mood while consuming the media asset, the user's changes in heart rate while consuming the media asset, the user's pupil dilations while consuming the media asset, whether the user consumed other episodes of the media asset if the media asset is an episode of a series, and a number of other episodes consumed by the user in the series.” See also Sezan para 216 disclosing “modifying, based on the information about consumption of content items, at least one content portion of the plurality of content portions, wherein the content portion recommendations comprise the at least one modified content portion of the plurality of content portions and less than all content portions of the plurality of content portions” wherein that the generation of video clip highlights based on viewer preferences corresponds to a modification function comprises “…This implementation may be achieved by the following descriptors included in the browsing preferences description scheme MaxNumOfKeyframes, MinNumOfKeyframes, NumOfKeyframes, MaxSummaryDuration, MinSummaryDuration, and SummaryDuration. The MaxNumOfKeyframes and MinNumofKeyframes preference descriptors specify respectively, the maximum and minimum number of keyframes in the keyframe-summary of a video program. Depending on the known bandwidth conditions of a known connection that the user uses regularly, he or she may specify these descriptors. The MaxSummaryDuration and the MinSummaryDuration descriptors specify, respectively, the maximum and minimum temporal duration of an audiovisual highlight summary. Again, depending on a user's taste, terminal, and channel limitations, the user may specify these descriptors. The MaxSummaryDuraion and MinSummary Duration descriptors apply to preferences for audio signals as well as where audio highlights may have been generated by audio skimming methods.”
Regarding claim 7, “wherein the content recommendations are first content recommendations, and wherein the content portion recommendations are first content portion recommendations, the method further comprising: receiving additional information corresponding to consumption of the content portion recommendations and of the content recommendations; generating second content recommendations using the trained model; generating second content portion recommendations based on the second content recommendations and on the additional information; and causing to be provided the second content portion recommendations” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Carmichael teaches tracking content comprising content and/or portions of content and the viewer’s “preference information” which also comprises a preference information based on ratings and reaction information which is taken into account in the training models to provide content recommendations (para 0002-0004, 0089-0090, 0144) and wherein Huang para 0065 - the user views portion of restricted media programs and wherein the invention tracks all content viewed. A person of ordinary skill in the art would have reasonably inferred tracking the content or portions viewed by the viewer to make future recommendations of similar content or portions of content with similar characteristics wherein Carmichael para 0002-0004, 0089-0090, 0144 teaches “As referred to herein, the term "preference information" refers to a collection of data associated with user's preferences for media assets. Preference information may include the user's level of enjoyment with respect to a media asset (e.g., three stars) that the user explicitly indicated, whether the user consumed the media asset, the length of time the user consumed the media asset, the percentage of the media asset that the user consumed, whether the user rated the media asset, the rating that the user gave to the media asset, whether the user paused the media asset, whether the user skipped portions of the media asset, whether the user interacted with ads while consuming the media asset, whether the user turned away from watching the media asset, whether the user paid a fee for consuming the media asset, the amount of the fee, the user's changes in mood while consuming the media asset, the user's changes in heart rate while consuming the media asset, the user's pupil dilations while consuming the media asset, whether the user consumed other episodes of the media asset if the media asset is an episode of a series, and a number of other episodes consumed by the user in the series.”
Regarding claim 8, “wherein the information about content consumption is based on at least one of full consumption of content, partial consumption of content, or frequency of consumption of content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 7 wherein Carmichael teaches tracking content comprising content and/or portions of content and the viewer’s “preference information” which also comprises a preference information based on ratings and reaction information which is taken into account in the training models to provide content recommendations (para 0002-0004, 0089-0090, 0144) and wherein Huang para 0065 - the user views portion of restricted media programs and wherein the invention tracks all content viewed.
Regarding claim 9, “wherein the information about content consumption is based on at least one of a time of consumption, a location of consumption, a genre of content consumed, a type of content consumed, or a control function selection made during content consumption” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 7-8 wherein Carmichael teaches tracking content comprising content and/or portions of content and the viewer’s “preference information” which also comprises a preference information based on ratings and reaction information which is taken into account in the training models to provide content recommendations (para 0002-0004, 0089-0090, 0144) wherein Carmichael para 0002-0004, 0089-0090, 0144 teaches “As referred to herein, the term "preference information" refers to a collection of data associated with user's preferences for media assets. Preference information may include the user's level of enjoyment with respect to a media asset (e.g., three stars) that the user explicitly indicated, whether the user consumed the media asset, the length of time the user consumed the media asset, the percentage of the media asset that the user consumed, whether the user rated the media asset, the rating that the user gave to the media asset, whether the user paused the media asset, whether the user skipped portions of the media asset, whether the user interacted with ads while consuming the media asset, whether the user turned away from watching the media asset, whether the user paid a fee for consuming the media asset, the amount of the fee, the user's changes in mood while consuming the media asset, the user's changes in heart rate while consuming the media asset, the user's pupil dilations while consuming the media asset, whether the user consumed other episodes of the media asset if the media asset is an episode of a series, and a number of other episodes consumed by the user in the series.” Wherein “a time of consumption” is broadly interpreted as the amount of time viewed. 
Regarding claim 10, “wherein the information about content consumption comprises information about activity on a social network” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5, 7-9 wherein Carmichael teaches the elements not disclosed by Huang relating to social network (Carmichael para 121, 129, 136).
Regarding the system claims 11-15 and 17-20 the claims are grouped and rejected with the computer implemented method claims 1-5 and 7-10 because the elements of the system claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-5 and 7-10 and because the steps of the method are easily converted into elements of computer implemented methods  or computer system by one of ordinary skill in the art. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang; Siguang et al. US 20190356937 A1 (hereafter Huang) and in further view of CARMICHAEL; CRAIG et al. US 20160316238 A1 (hereafter Carmichael) and in further view of Navarro; Carlos Garcia US 20150172748 A1 (hereafter Navarro) and in further view of Sezan et al., PG Pub 2004/0261095 (hereafter Sezan) and in further view of Rai; Pete et al. US 20100138865 A1 (hereafter Rai).   
Regarding claims 6 and 16, “further comprising ranking content genres contained in the information about content consumption to generate a genre ranking, and wherein ordering of the content portion recommendations is based on the genre ranking” and “wherein the control circuitry is further configured to rank content genres contained in the information about content consumption to generate a genre ranking, and wherein ordering of the content portion recommendations is based on the genre ranking” Huang and Carmichael are silent with respect to the elements of claims 6 and 16 relating to ranking content genres. Navarro does disclose utilizing entries for viewed content in a ranking (para 56 and Fig. 4-5 – ranking comprising type of programming or genre of content). Sezan discloses ranking of content items (para 217) but not with respect to a genre but only a theme.
	In an analogous art, Rai teaches an invention for presenting content recommendations utilizing genre rankings for establishing viewer preferences (para 119-121 and Tables in pg. 7-8 disclosing establishing preferred genre with the highest ranking).
	Therefore, It would have been obvious before the effective filing date of the claimed invention to modify Huang, Carmichael, and Navarro utilizing entries for viewed content in a ranking based on type of video programs or genre of video programs to determine how much a viewer prefers certain types or genres of content and utilize the ranking to recommended additional content portions (i.e., video clips) by further incorporating known elements of Sezan’s invention for tracking a targeted viewer’s user preferences comprising program viewing statistics comprising the amount of time spent watching a portion of a particular video in order to generate future content recommendations and rankings comprising only a portion of an entire video (e.g., video clip) that is likely to be enjoyed by a targeted viewer because the prior art recognizes a need (e.g., Rai’s invention) for presenting content recommendations utilizing genre rankings for establishing a viewer’s stronger preferences for a particular genre based on genre ranking data in order to present recommendation options that match the style and tempo of a user’s viewing history.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421